Citation Nr: 1414152	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  05-04 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a blood disorder with swollen lymph nodes (claimed as hypogammaglobulinemia/immune deficiency and undifferentiated connective tissue disease). 

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  

3.  Entitlement to an effective date earlier than November 21, 2005 for the assignment of a 10 percent disability rating for residual, right kidney nephrolithiasis.

4.  Entitlement to an effective date earlier than December 13, 2012 for the grant of service connection for abdominal surgical scars.

5.  Entitlement to an initial disability rating greater than 10 percent beginning June 12, 2002, 20 percent beginning July 19, 2007, and 40 percent beginning September 13, 2013 for chronic prostatitis (rated together with previously service-connected  urethral scarring as a single disease).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to August 1991. 

These matters come before the Board of Veterans' Appeals Board from May 2003, July 2013, and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Specifically, the May 2003 rating decision denied claims of entitlement to service connection for a blood disorder and a TDIU.  The Veteran subsequently perfected his appeal as to these denials.   

The July 2013 rating decision increased the Veteran's disability rating for residual, right kidney nephrolithiasis to 10 percent effective November 21, 2005, increased the Veteran's disability rating for urethral scarring to 20 percent effective July 19, 2007, and granted service connection for abdominal surgical scars assigning a 10 percent disability rating effective December 13, 2012.  The October 2013 rating decision granted service connection for chronic prostatitis effective June 12, 2002 and combined this disability with the Veteran's already service-connected urethral scarring, assigning a 10 percent rating beginning June 12, 2002, a 20 percent rating  beginning July 19, 2007, and a 40 percent rating beginning September 13, 2013.  As will be discussed further herein, the Veteran has pending notices of disagreement as to the issues regarding the effective dates assigned for the 10 percent ratings for residual, right kidney nephrolithiasis and abdominal surgical scars as well as the propriety of the ratings assigned for chronic prostatitis with urethral scarring.  

The Veteran testified before the undersigned at a Travel Board hearing in June 2009; a transcript of that proceeding has been associated with the claims file. 

This case was previously before the Board in October 2009, October 2012, and June 2013, at which times the issues of entitlement to service connection for a blood disorder and TDIU were remanded for further development.  All other issues that were appealed to the Board have been adjudicated and need not be discussed.  Significantly, while the Board previously remanded claims for an initial rating higher than 20 percent for incisional hernia and an initial rating higher than 10 percent for residuals of urethral scarring for the issuance of a statement of the case, the Veteran has failed to perfect these issues and, in August 2013 correspondence wrote that he was withdrawing his disagreement with the level of disability from urethral scarring, reducible hernia, abdominal surgical scars, and nephrolithiasis.  

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from April 2007 through September 2013 as well as a March 2014 Appellate Brief.  The VBMS file contains November 2013 correspondence in which the Veteran disagreed with the October 2013 rating decision.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  
  
In November 2013 correspondence the Veteran appears to have raised a claim for compensation pursuant to 38 U.S.C.A. § 1151 for VA's January 2013 treatment of an infection that started on the right side of his neck and invaded the lymph nodes and inner ear.  Due to the Veteran's weak immune response, this infection seemed to cause partial hearing loss and symptoms of inner ear damage like Meniere's disease.  This newly raised issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service Connection for a Blood Disorder

With respect to the claim for a blood disorder/immune deficiency, the Veteran submitted a letter in March 2014 requesting that the Board review his most recent VA lab results from January 2014 in conjunction with his claim.  He also referenced "new evidence" in the form of other VA treatment dated in 2013 and 2014. See March 2014 Letter From Veteran.  

The Veteran's Virtual VA claims file contains treatment records from the VAMC Clarksburg, dated from December 2008 to October 2013, and from the VAMC Pittsburg, dated from April 2004 to August 2012.  As such, the January 2014 lab results identified by the Veteran in his March 2014 letter (as well as any other pertinent treatment received between October 2013 and the present) are currently unavailable for review by the Board.  These records must be obtained and associated with the claims file upon remand. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).  

Additionally, the Veteran now contends that his blood disorder with swollen lymph nodes (variously diagnosed as hypogammaglobulinemia/immune deficiency, lymphopenia, and undifferentiated connective tissue disease) is secondary to his now service-connected residuals of urethral scarring and chronic prostatitis, right kidney nephrolithiasis, and/or any other service-connected disabilities. See November 2013 (VBMS) and March 2014 Letters from Veteran.  This theory of entitlement has not yet been considered by the RO. 

When determining service connection, all theories of entitlement - direct, presumptive and secondary, must be considered. Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Service connection is permissible on a secondary basis if it is shown this claimed disability is proximately due, the result of, or aggravated by the service-connected condition. 38 C.F.R. § 3.310(a) and (b). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

On remand, the RO/AMC should send the Veteran appropriate notice regarding the information and evidence not of record that is necessary to substantiate the claim for service connection for a blood disorder with swollen lymph nodes (variously diagnosed as hypogammaglobulinemia/immune deficiency, lymphopenia, and undifferentiated connective tissue disease), including as secondary to a service-connected disability. See 38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159, 3.310.

TDIU

The Veteran seeks entitlement to TDIU.  TDIU is assigned, where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2013). 

At the time of the Board's prior remand, in June 2013, the Veteran did not meet the percentage standards set forth under 38 C.F.R. § 4.16(a).  Specifically, service connection was in effect for incisional hernia (20 percent disabling); abdominal adhesions (10 percent disabling); residuals of urethral scarring (10 percent disabling); and residual, right kidney nephrolithiasis (0 percent disabling).  His overall combined rating was 40 percent on June 12, 2002. 38 C.F.R. § 4.25.  

Thereafter (and by virtue of development requested by the Board in its June 2013 remand), the RO increased the ratings for right kidney nephrolithiasis (to 10 percent disabling) and urethral scarring (to 20 percent disabling), and granted service connection for abdominal scars, evaluated as 10 percent disabling.  His overall combined rating increased to 50 percent, effective July 19, 2007. See July 2013 Rating Decision.  

In October 2013, the RO granted service connection for chronic prostatitis, with urethral scarring, and assigned a 40 percent rating effective September 13, 2013.  Accordingly, as of September 13, 2013, the Veteran's overall combined rating increased to 70 percent.  He thus meets the percentage requirements set forth under 38 C.F.R. § 4.16(a) as of this date.  

Per the Board's June 2013 remand directives, the RO obtained an opinion in September 2013, which addressed the Veteran's employability in light of his then service-connected disabilities (i.e., incisional hernia, abdominal adhesions, urethral scarring, and residuals of kidney nephrolithiasis).  The examiner determined that that the then service-connected conditions did not preclude all employment types.  As rationale, the examiner stated, in part, "The chart review also suggested chronic prostatitis and BPH which is currently not [service connected].  This would possibly explain some of the veteran's urinary concerns at this point."  However, as noted above, subsequent to the September 2013 TDIU opinion, service connection for chronic prostatitis was granted by the RO in October 2013, and evaluated as 40 percent disabling effective September 13, 2013.

The Veteran's representative argues that the September 2013 TDIU opinion is based on an outdated disability picture, and that a new opinion - one that considers the Veteran's now service-connected chronic prostatitis - must be obtained. See March 2014 IHP (Virtual VA).  

The Board agrees.  In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work. Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  For the reasons outlined above, a new opinion is needed as to whether the Veteran's service connected disabilities preclude gainful employment. 

The Board also points out that since any decision with respect to the claim for service connection for a blood disorder may affect entitlement to a TDIU, these claims are inextricably intertwined. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Hence, a determination on the claim for a TDIU should be deferred pending final disposition of the claim for service connection. 

Earlier Effective Date/Increased Rating Issues

As above, the July 2013 rating decision increased the Veteran's disability rating for residual, right kidney nephrolithiasis to 10 percent effective November 21, 2005, increased the Veteran's disability rating for urethral scarring to 20 percent effective July 19, 2007, and granted service connection for abdominal surgical scars assigning a 10 percent disability rating effective December 13, 2012.  In an August 2013 statement, the Veteran wrote that he was in "disagreement" with the assigned 2007 date for the 10 percent rating for the right kidney nephrolithiasis.  The Veteran also wrote that he did not agree with the December 13, 2012 date assigned for the award of service connection for abdominal surgical scars.    

The October 2013 rating decision granted service connection for chronic prostatitis effective June 12, 2002 and combined this disability with the Veteran's already service-connected urethral scarring, assigning a 10 percent rating beginning June 12, 2002, a 20 percent rating  beginning July 19, 2007, and a 40 percent rating beginning September 13, 2013.  In the November 2013 notice of disagreement entered in response to the October 2013 rating decision, the Veteran noted disagreement with the ratings assigned for his "untreated urinary infections" going back to 2002.

The Board finds that the aforementioned contentions represent timely notices of disagreement with respect to the effective date assigned for his award of a 10 percent rating for right kidney nephrolithiasis, the effective date of his award of service connection for abdominal surgical scars, as well as the assignment of disability ratings for his service-connected chronic prostatitis with urethral scarring dating back to 2002.  38 C.F.R. § 20.201.  As such, upon remand, the agency of original jurisdiction (AOJ) should  issue a statement of the case addressing these issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a statement of the case on the issues of entitlement to an effective date prior to November 21, 2005 for the assignment of a 10 percent rating for right kidney nephrolithiasis, entitlement to an effective date prior to December 13, 2012 for the grant of service connection for abdominal surgical scars, and entitlement to an initial disability rating greater than 10 percent beginning June 12, 2002, 20 percent beginning July 19, 2007, and 40 percent beginning September 13, 2013 for chronic prostatitis (rated together with the urethral scarring as a single disease).  Please advise the Veteran of the time period in which to perfect the appeal.  If an appeal of these issues is perfected in a timely fashion, then return the case to the Board for its review, as appropriate.

2. Provide the Veteran with notice regarding his claim for service connection for a blood disorder with swollen lymph nodes (variously diagnosed as hypogammaglobulinemia/immune deficiency, lymphopenia, and undifferentiated connective tissue disease), including as secondary to service-connected disabilities, with notice of 38 C.F.R. § 3.310. 

3. Request that the Veteran identify all records of VA and non-VA health care providers who have treated his blood-related disorder(s) but which may not have been previously received into his VA claims file.

Specifically, make as many requests as necessary to obtain VA treatment records regarding the Veteran dated from October 2013 to present, including any laboratory (blood) testing results from January 2014.  Associate all records received with the paper or electronic claims file.

After obtaining any appropriate authorizations for release of medical information, obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies. 

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

4. Thereafter, return the claims files to the physician who performed the January 2013 VA examination, and who provided the August 2013 addendum opinion with respect to the claimed blood disorder(s).  The physician must note review of the claims files and Virtual VA in the report.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected (i) chronic prostatitis with residuals of urethral scarring; (ii) incisional hernia, residual of surgery in 1970; (iii) abdominal adhesions; (iv) right kidney nephrolithiasis; and/or (v) abdominal surgical scars caused or permanently aggravated any current blood-related disorder, including hypogammaglobulinemia/immune deficiency, lymphopenia, and/or undifferentiated connective tissue disease. 

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation. 

The examiner should offer a rationale for any conclusion in a legible report.  

If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims. See 38 C.F.R. § 3.655(b) (2013).  The examiner should provide the opinions requested above.

5. Thereafter, arrange for a VA physician to offer a medical opinion with respect to the Veteran's claim for TDIU.  The examiner must note review of the claims files and Virtual VA.  Notably, as of this writing, service connection is in effect for the following conditions: residuals of urethral scarring and chronic prostatitis; incisional hernia; abdominal adhesions; right kidney nephrolithiasis; and abdominal surgical scars.  

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that all service-connected disabilities would prevent the Veteran from securing and following a substantially gainful occupation.  

The examiner should offer a rationale for any conclusion in a legible report.  The Veteran should be examined, if necessary.  

6. Following the above, review all relevant evidence and re-adjudicate the claims of entitlement to service connection for a blood disorder and TDIU.  

Additionally, after the above development has been completed, if the Veteran does not meet percentage requirements set forth under 38 C.F.R. § 4.16(a) for any portion of the period on appeal and/or prior to September 13, 2013, but the medical opinion nevertheless indicates that the Veteran is unemployable by reason of service-connected disabilities, the rating board should submit the claim to the Director, Compensation and Pension Service for extra-schedular consideration in accordance with 38 C.F.R. § 4.16(b) and for any additional extra-schedular consideration due under 38 C.F.R. § 3.321(b).  Thereafter, if the benefits sought on appeal are not granted, issue an SSOC. The Veteran and his representative should be afforded the opportunity to respond to the SSOC before the claims folders are returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



